Case 1:20-cr-00188-JSR Document 94-2 Filed 09/02/20 Page 1 of 23




                 EXHIBIT A
           Case 1:20-cr-00188-JSR Document 94-2 Filed 09/02/20 Page 2 of 23




                             UNITED STATES DISTRICT COURT

                            SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA                            No. 20-CR-188 (JSR)
against
                                                    SUPPLEMENTAL DECLARATION OF
RUBEN WEIGAND, and                                  OKORIE OKOROCHA IN SUPPORT OF
HAMID AKHAVAN a/k/a “Ray                            DEFENDANT AKHAVAN’S OPPOSITION
Akahavan”,                                          TO REMAND

Defendants.




               SUPPLEMENTAL DECLARATION OF OKORIE OKOROCHA

          I, Okorie Okorocha, declare as follows:

          1.     I make this supplemental declaration of personal, firsthand knowledge, and if

called and sworn as a witness, I could and would testify competently thereto.

          2.     I have reviewed lab results for Hamid Akhavan for supervised urine tests

collected daily from August 22 through August 29, 2020, a true and correct copy of which is

attached as Exhibit A (“Test Results History”).

          3.     Mr. Akhavan tested negative for all drugs screened, including cocaine metabolite
and buprenorphine, the active ingredient of Suboxone.

          4.     The only positive detections in the test results were for Ethyl Glucoronide and

Ethyl Sulfate on August 27 and August 29, 2020, which are associated with drinking alcohol.

Under the terms of Mr. Akhavan’s conditions of release, a true and correct copy of which is

attached as Exhibit B (“Conditions of Release”), Mr. Akhavan is allowed to consume alcohol.

          5.     The Test Results History show that Mr. Akhavan tested negative for the active

ingredient of Suboxone each day for a week after his alleged Suboxone positive screening

“Handheld Test” at Inland Valley Recovery System (“IVRS”) on August 21, 2020.               It is

extremely unlikely to be positive for Suboxone one day (August 21, 2020) and be negative the

                                                                                              Case No.: 20-CR-188
                       SUPPLEMENTAL DECLARATION OF OKORIE OKOROCHA
            Case 1:20-cr-00188-JSR Document 94-2 Filed 09/02/20 Page 3 of 23




very next day (August 22, 2020), since Suboxone typically lasts in a user’s system between two

weeks and one month. Accordingly, the Test Results History further bolsters my opinion that the

Handheld Test showing allegedly positive results for Suboxone is entirely unreliable and flat-out

inaccurate.

        6.      Moreover, it appears the confirmatory testing instruments used to test Mr.

Akhavan’s daily urine samples between August 22 and August 29, 2020 are sophisticated and

detailed because of the high specificity for a wide-range of drugs. When compared to the

Handheld Test, which is an unsophisticated, rudimentary, preliminary screening test, it is clear

the test results for Mr. Akhavan after his discharge from IVRS are much more accurate and

reliable.

        7.      In summary, it is my opinion that the Test Results History, attached hereto, are

the only results the court should consider when determining whether to violate Mr. Akhavan.

These results show Mr. Akhavan did not have any drugs in his system, and thus, he should not be

found in violation of his Conditions of Release.



        I declare that the foregoing is true and correct.

        Executed on this 2nd day of September, 2020, at Pasadena, California.




                                                   Okorie Okorocha




                                                   -2-                          CASE NO. 20-CR-188
                       SUPPLEMENTAL DECLARATION OF OKORIE OKOROCHA
Case 1:20-cr-00188-JSR Document 94-2 Filed 09/02/20 Page 4 of 23




    Supplemental
 Okorocha Declaration
      Exhibit A
                       Case 1:20-cr-00188-JSR Document 94-2 Filed 09/02/20 Page 5 of 23

Hamid Reza Seyed Akhawan ♂ 2020-391329
Birthdate: 03/02/1978
Allergies: No Known Allergies/NKA
Admission: 08/22/2020 Care Team

Test Results History

                        08/22/2020 08/23/2020 08/24/2020 08/25/2020 08/26/2020 08/27/2020 08/28/2020 08/29/2020
   Result Description ▲ 12:16 PM 12:20 PM 10:11 AM 10:21 AM 01:24 PM 01:55 PM 07:24 PM 03:28 PM

   4-ANPP Quantification        Fen Neg      Fen Neg    Fen Neg    Fen Neg    Fen Neg    Fen Neg    Fen Neg     Fen Neg
   [4ANPP_QUAL]                     Normal    Normal     Normal     Normal     Normal     Normal     Normal      Normal
   Millennium Health


   4-FiBF Quantification        Fen Neg      Fen Neg    Fen Neg    Fen Neg    Fen Neg    Fen Neg    Fen Neg     Fen Neg
   [4FIBF_QUAL]                     Normal    Normal     Normal     Normal     Normal     Normal     Normal      Normal
   Millennium Health


   5F-ADB-M7                    Negative     Negative   Negative   Negative   Negative   Negative   Negative    Negative
   [SCAN18_QUAL]                    Normal    Normal     Normal     Normal     Normal     Normal     Normal      Normal
   Millennium Health


   6-MAM (Heroin                Negative     Negative   Negative   Negative   Negative   Negative   Negative    Negative
                                    Normal    Normal     Normal     Normal     Normal     Normal     Normal      Normal
   metabolite)
   Quantification [19322-7]
   Millennium Health


   7-Amino-Clonazepam           Negative     Negative   Negative   Negative   Negative   Negative   Negative    Negative
                                    Normal    Normal     Normal     Normal     Normal     Normal     Normal      Normal
   Quantification [58365-8]
   Millennium Health


   7-OH-Mitragynine             Negative     Negative   Negative   Negative   Negative   Negative   Negative    Negative
                                    Normal    Normal     Normal     Normal     Normal     Normal     Normal      Normal
   (Kratom alkaloid)
   Quantification
   [KRA2_QUAL]
   Millennium Health


   AB-FUBINACA-M3               Negative     Negative   Negative   Negative   Negative   Negative   Negative    Negative
   [SCAN19_QUAL]                    Normal    Normal     Normal     Normal     Normal     Normal     Normal      Normal
   Millennium Health


   Acetyl fentanyl              Fen Neg      Fen Neg    Fen Neg    Fen Neg    Fen Neg    Fen Neg    Fen Neg     Fen Neg
                                    Normal    Normal     Normal     Normal     Normal     Normal     Normal      Normal
   Quantification
   [ACETYLFEN_QUAL]
   Millennium Health


   Acetyl norfentanyl           Fen Neg      Fen Neg    Fen Neg    Fen Neg    Fen Neg    Fen Neg    Fen Neg     Fen Neg
                                    Normal    Normal     Normal     Normal     Normal     Normal     Normal      Normal
   Quantification
   [ACETYLNORFEN_QUAL]
   Millennium Health


   Acryl fentanyl               Fen Neg      Fen Neg    Fen Neg    Fen Neg    Fen Neg    Fen Neg    Fen Neg     Fen Neg
                                    Normal    Normal     Normal     Normal     Normal     Normal     Normal      Normal
   Quantification
   [ACRYLFEN_QUAL]
   Millennium Health


   Alpha-                       Negative     Negative   Negative   Negative   Negative   Negative   Negative    Negative
                                    Normal    Normal     Normal     Normal     Normal     Normal     Normal      Normal
   Hydroxyalprazolam
   Quantification [19326-8]
   Millennium Health




Powered by Kipu Systems                                                                                        Page 1 of 9
                      Case 1:20-cr-00188-JSR Document 94-2 Filed 09/02/20 Page 6 of 23

                              08/22/2020 08/23/2020 08/24/2020 08/25/2020 08/26/2020 08/27/2020 08/28/2020 08/29/2020
  Result Description ▲         12:16 PM 12:20 PM 10:11 AM 10:21 AM 01:24 PM 01:55 PM 07:24 PM 03:28 PM

  Amitriptyline                 Negative      Negative       Negative      Negative       Negative       Negative       Negative       Negative
                                 Normal        Normal         Normal        Normal         Normal         Normal         Normal         Normal
  Quantification [16225-5]
  Millennium Health


  Amphetamine                   Negative      Negative       Negative      Negative       Negative       Negative       Negative       Negative
                                 Normal        Normal         Normal        Normal         Normal         Normal         Normal         Normal
  Quantification [19344-1]
  Millennium Health             Negative      Negative       Negative      Negative       Negative       Negative       Negative       Negative
                                 Normal        Normal         Normal        Normal         Normal         Normal         Normal         Normal



  Aripipazole                   Negative      Negative       Negative      Negative       Negative       Negative       Negative       Negative
                                 Normal        Normal         Normal        Normal         Normal         Normal         Normal         Normal
  Quantification [ARI_QUAL]
  Millennium Health


  Buprenorphine                 Negative      Negative       Negative      Negative       Negative       Negative       Negative       Negative
                                 Normal        Normal         Normal        Normal         Normal         Normal         Normal         Normal
  Quantification [16208-1]
  Millennium Health


  Butalbital Quantification     Negative      Negative       Negative      Negative       Negative       Negative       Negative       Negative
  [18385-5]                      Normal        Normal         Normal        Normal         Normal         Normal         Normal         Normal
  Millennium Health


  Butyryl fentanyl              Fen Neg       Fen Neg        Fen Neg       Fen Neg        Fen Neg        Fen Neg        Fen Neg        Fen Neg
                                 Normal        Normal         Normal        Normal         Normal         Normal         Normal         Normal
  Quantification
  [BUTYRYLFEN_QUAL]
  Millennium Health


  Carfentanil                   Fen Neg       Fen Neg        Fen Neg       Fen Neg        Fen Neg        Fen Neg        Fen Neg        Fen Neg
                                 Normal        Normal         Normal        Normal         Normal         Normal         Normal         Normal
  Quantification
  [CARFEN_QUAL]
  Millennium Health


  Carisoprodol                  Negative      Negative       Negative      Negative       Negative       Negative       Negative       Negative
                                 Normal        Normal         Normal        Normal         Normal         Normal         Normal         Normal
  Quantification [58426-8]
  Millennium Health


  cis-3-methylfentanyl          Fen Neg       Fen Neg        Fen Neg       Fen Neg        Fen Neg        Fen Neg        Fen Neg        Fen Neg
                                 Normal        Normal         Normal        Normal         Normal         Normal         Normal         Normal
  Quantification
  [3METHYLFEN_QUAL]
  Millennium Health


  Citalopram/Escitalopram       Negative      Negative       Negative      Negative       Negative       Negative       Negative       Negative
                                 Normal        Normal         Normal        Normal         Normal         Normal         Normal         Normal
  Quantification [CIT_QUAL]
  Millennium Health


  Clozapine Quantification      Negative      Negative       Negative      Negative       Negative       Negative       Negative       Negative
  [CLOZ_QUAL]                    Normal        Normal         Normal        Normal         Normal         Normal         Normal         Normal
  Millennium Health


  Cocaine metabolite            Negative      Negative       Negative      Negative       Negative       Negative       Negative       Negative
                                 Normal        Normal         Normal        Normal         Normal         Normal         Normal         Normal
  Quantification [14315-6]
  Millennium Health


  Codeine Quantification        Negative      Negative       Negative      Negative       Negative       Negative       Negative       Negative
  [16197-6]                      Normal        Normal         Normal        Normal         Normal         Normal         Normal         Normal
  Millennium Health


  CREATININE                   normal-39.1   normal-42.8   normal-178.1   normal-44.6   normal-169.6   normal-220.0   normal-116.1   normal-146.3
                                 Normal        Normal         Normal        Normal         Normal         Normal         Normal         Normal
  (CHEMICAL) [19150-2]
  Millennium Health


Powered by Kipu Systems                                                                                                              Page 2 of 9
                      Case 1:20-cr-00188-JSR Document 94-2 Filed 09/02/20 Page 7 of 23

                             08/22/2020 08/23/2020 08/24/2020 08/25/2020 08/26/2020 08/27/2020 08/28/2020 08/29/2020
  Result Description ▲        12:16 PM 12:20 PM 10:11 AM 10:21 AM 01:24 PM 01:55 PM 07:24 PM 03:28 PM

  cTHC (Marijuana              Negative   Negative   Negative   Negative   Negative   Negative     Negative    Negative
                                Normal     Normal     Normal     Normal     Normal      Normal      Normal      Normal
  metabolite)
  Quantification
  [THC2_QUAL]
  Millennium Health


  Cyclobenzaprine              Negative   Negative   Negative   Negative   Negative   Negative     Negative    Negative
                                Normal     Normal     Normal     Normal     Normal      Normal      Normal      Normal
  Quantification [61409-9]
  Millennium Health


  Cyclopropyl fentanyl         Fen Neg    Fen Neg    Fen Neg    Fen Neg    Fen Neg    Fen Neg      Fen Neg     Fen Neg
                                Normal     Normal     Normal     Normal     Normal      Normal      Normal      Normal
  Quantification
  [CYCLOPROPFEN_QUAL]
  Millennium Health


  cZolpidem                    Negative   Negative   Negative   Negative   Negative   Negative     Negative    Negative
                                Normal     Normal     Normal     Normal     Normal      Normal      Normal      Normal
  Quantification
  [ZOLP2_QUAL]
  Millennium Health


  Desipramine                  Negative   Negative   Negative   Negative   Negative   Negative     Negative    Negative
                                Normal     Normal     Normal     Normal     Normal      Normal      Normal      Normal
  Quantification [61412-3]
  Millennium Health            Negative   Negative   Negative   Negative   Negative   Negative     Negative    Negative
                                Normal     Normal     Normal     Normal     Normal      Normal      Normal      Normal



  Desmethylvenlafaxine         Negative   Negative   Negative   Negative   Negative   Negative     Negative    Negative
                                Normal     Normal     Normal     Normal     Normal      Normal      Normal      Normal
  Quantification
  [VENLAF2_QUAL]
  Millennium Health


  Dextromethorphan             Negative   Negative   Negative   Negative   Negative   Negative     Negative    Negative
  [DEX1_QUAL]                   Normal     Normal     Normal     Normal     Normal      Normal      Normal      Normal
  Millennium Health


  Duloxetine                   Negative   Negative   Negative   Negative   Negative   Negative     Negative    Negative
                                Normal     Normal     Normal     Normal     Normal      Normal      Normal      Normal
  Quantification
  [DULOX1_QUAL]
  Millennium Health


  EDDP (Methadone              Negative   Negative   Negative   Negative   Negative   Negative     Negative    Negative
                                Normal     Normal     Normal     Normal     Normal      Normal      Normal      Normal
  metabolite)
  Quantification [58428-4]
  Millennium Health


  ETHANOL [42242-8]            Negative   Negative   Negative   Negative   Negative   Negative     Negative    Negative
  Millennium Health             Normal     Normal     Normal     Normal     Normal      Normal      Normal      Normal



  Ethyl Glucuronide            Negative   Negative   Negative   Negative   Negative    Positive-   Negative    Positive-
  Quantification [58377-3]      Normal     Normal     Normal     Normal     Normal    36005.208     Normal     4366.695
                                                                                      Abnormal                 Abnormal
  Millennium Health


  Ethyl Sulfate                Negative   Negative   Negative   Negative   Negative   Positive-    Negative    Positive-
  Quantification [58424-3]      Normal     Normal     Normal     Normal     Normal    9833.571      Normal     1264.587
                                                                                      Abnormal                 Abnormal
  Millennium Health



  Fentanyl Quantification      Negative   Negative   Negative   Negative   Negative   Negative     Negative    Negative
  [40839-3]                     Normal     Normal     Normal     Normal     Normal      Normal      Normal      Normal
  Millennium Health


Powered by Kipu Systems                                                                                       Page 3 of 9
                      Case 1:20-cr-00188-JSR Document 94-2 Filed 09/02/20 Page 8 of 23

                             08/22/2020 08/23/2020 08/24/2020 08/25/2020 08/26/2020 08/27/2020 08/28/2020 08/29/2020
  Result Description ▲        12:16 PM 12:20 PM 10:11 AM 10:21 AM 01:24 PM 01:55 PM 07:24 PM 03:28 PM

  Fluoxetine                   Negative   Negative   Negative   Negative   Negative   Negative   Negative    Negative
                                Normal     Normal     Normal     Normal     Normal     Normal     Normal      Normal
  Quantification [19471-2]
  Millennium Health


  Furanyl fentanyl             Fen Neg    Fen Neg    Fen Neg    Fen Neg    Fen Neg    Fen Neg    Fen Neg     Fen Neg
                                Normal     Normal     Normal     Normal     Normal     Normal     Normal      Normal
  Quantification
  [FURANYLFEN_QUAL]
  Millennium Health


  Gabapentin                   Negative   Negative   Negative   Negative   Negative   Negative   Negative    Negative
                                Normal     Normal     Normal     Normal     Normal     Normal     Normal      Normal
  Quantification
  [GPEN2_QUAL]
  Millennium Health


  Haloperidol                  Negative   Negative   Negative   Negative   Negative   Negative   Negative    Negative
                                Normal     Normal     Normal     Normal     Normal     Normal     Normal      Normal
  Quantification
  [HALO_QUAL]
  Millennium Health


  Hydrocodone                  Negative   Negative   Negative   Negative   Negative   Negative   Negative    Negative
                                Normal     Normal     Normal     Normal     Normal     Normal     Normal      Normal
  Quantification [19483-7]
  Millennium Health            Negative   Negative   Negative   Negative   Negative   Negative   Negative    Negative
                                Normal     Normal     Normal     Normal     Normal     Normal     Normal      Normal



  Hydromorphone                Negative   Negative   Negative   Negative   Negative   Negative   Negative    Negative
                                Normal     Normal     Normal     Normal     Normal     Normal     Normal      Normal
  Quantification [18473-9]
  Millennium Health            Negative   Negative   Negative   Negative   Negative   Negative   Negative    Negative
                                Normal     Normal     Normal     Normal     Normal     Normal     Normal      Normal
                               Negative   Negative   Negative   Negative   Negative   Negative   Negative    Negative
                                Normal     Normal     Normal     Normal     Normal     Normal     Normal      Normal
                               Negative   Negative   Negative   Negative   Negative   Negative   Negative    Negative
                                Normal     Normal     Normal     Normal     Normal     Normal     Normal      Normal



  Hydroxybupropion             Negative   Negative   Negative   Negative   Negative   Negative   Negative    Negative
                                Normal     Normal     Normal     Normal     Normal     Normal     Normal      Normal
  Quantification
  [HBUP_QUAL]
  Millennium Health


  Hydroxyrisperidone           Negative   Negative   Negative   Negative   Negative   Negative   Negative    Negative
                                Normal     Normal     Normal     Normal     Normal     Normal     Normal      Normal
  Quantification
  [HRISP_QUAL]
  Millennium Health


  Imipramine                   Negative   Negative   Negative   Negative   Negative   Negative   Negative    Negative
                                Normal     Normal     Normal     Normal     Normal     Normal     Normal      Normal
  Quantification [61418-0]
  Millennium Health


  JWH018 metabolite            Negative   Negative   Negative   Negative   Negative   Negative   Negative    Negative
                                Normal     Normal     Normal     Normal     Normal     Normal     Normal      Normal
  Quantification
  [SCAN7_QUAL]
  Millennium Health


  JWH073 metabolite            Negative   Negative   Negative   Negative   Negative   Negative   Negative    Negative
                                Normal     Normal     Normal     Normal     Normal     Normal     Normal      Normal
  Quantification
  [SCAN8_QUAL]
  Millennium Health


  Ketamine Quantification      Negative   Negative   Negative   Negative   Negative   Negative   Negative    Negative
  [17033-2]                     Normal     Normal     Normal     Normal     Normal     Normal     Normal      Normal
  Millennium Health


Powered by Kipu Systems                                                                                     Page 4 of 9
                      Case 1:20-cr-00188-JSR Document 94-2 Filed 09/02/20 Page 9 of 23

                             08/22/2020 08/23/2020 08/24/2020 08/25/2020 08/26/2020 08/27/2020 08/28/2020 08/29/2020
  Result Description ▲        12:16 PM 12:20 PM 10:11 AM 10:21 AM 01:24 PM 01:55 PM 07:24 PM 03:28 PM

  Levorphanol /                Negative   Negative    Negative    Negative    Negative    Negative    Negative     Negative
                                Normal     Normal      Normal      Normal      Normal      Normal      Normal       Normal
  Dextrorphan
  Quantification               Negative   Negative    Negative    Negative    Negative    Negative    Negative     Negative
                                Normal     Normal      Normal      Normal      Normal      Normal      Normal       Normal
  [DEX2_QUAL]
  Millennium Health


  Lorazepam                    Negative   Negative    Negative    Negative    Negative    Negative    Negative     Negative
                                Normal     Normal      Normal      Normal      Normal      Normal      Normal       Normal
  Quantification [16205-7]
  Millennium Health


  MDMA Quantification          Negative   Negative    Negative    Negative    Negative    Negative    Negative     Negative
  [19569-3]                     Normal     Normal      Normal      Normal      Normal      Normal      Normal       Normal
  Millennium Health


  MDMB-FUBINACA-M1             Negative   Negative    Negative    Negative    Negative    Negative    Negative     Negative
  [SCAN20_QUAL]                 Normal     Normal      Normal      Normal      Normal      Normal      Normal       Normal
  Millennium Health


  MDPV Quantification          Negative   Negative    Negative    Negative    Negative    Negative    Negative     Negative
  [MDPV1_QUAL]                  Normal     Normal      Normal      Normal      Normal      Normal      Normal       Normal
  Millennium Health


  Meperidine                   Negative   Negative    Negative    Negative    Negative    Negative    Negative     Negative
                                Normal     Normal      Normal      Normal      Normal      Normal      Normal       Normal
  Quantification [16207-3]
  Millennium Health


  Mephedrone                   Negative   Negative    Negative    Negative    Negative    Negative    Negative     Negative
                                Normal     Normal      Normal      Normal      Normal      Normal      Normal       Normal
  Quantification [67838-3]
  Millennium Health


  Meprobamate                  Negative   Negative    Negative    Negative    Negative    Negative    Negative     Negative
                                Normal     Normal      Normal      Normal      Normal      Normal      Normal       Normal
  Quantification [58373-2]
  Millennium Health


  Methadone                    Negative   Negative    Negative    Negative    Negative    Negative    Negative     Negative
                                Normal     Normal      Normal      Normal      Normal      Normal      Normal       Normal
  Quantification [16199-2]
  Millennium Health


  Methamphetamine D/L-        cancelled   cancelled   cancelled   cancelled   cancelled   cancelled   cancelled    cancelled
                                 N/A        N/A         N/A         N/A         N/A         N/A         N/A          N/A
  isomer resolution
  Quantification
  [MTMDL_QUAL]
  Millennium Health


  Methamphetamine              Negative   Negative    Negative    Negative    Negative    Negative    Negative     Negative
                                Normal     Normal      Normal      Normal      Normal      Normal      Normal       Normal
  Quantification [19555-2]
  Millennium Health


  Methoxyacetyl fentanyl       Fen Neg    Fen Neg     Fen Neg     Fen Neg     Fen Neg     Fen Neg     Fen Neg      Fen Neg
                                Normal     Normal      Normal      Normal      Normal      Normal      Normal       Normal
  Quantification
  [METHOXYACET_QUAL]
  Millennium Health


  Methylone                    Negative   Negative    Negative    Negative    Negative    Negative    Negative     Negative
                                Normal     Normal      Normal      Normal      Normal      Normal      Normal       Normal
  Quantification
  [MDPV3_QUAL]
  Millennium Health




Powered by Kipu Systems                                                                                           Page 5 of 9
                      Case 1:20-cr-00188-JSR Document 94-2 Filed 09/02/20 Page 10 of 23

                             08/22/2020 08/23/2020 08/24/2020 08/25/2020 08/26/2020 08/27/2020 08/28/2020 08/29/2020
  Result Description ▲        12:16 PM 12:20 PM 10:11 AM 10:21 AM 01:24 PM 01:55 PM 07:24 PM 03:28 PM

  Methylphenidate              Negative   Negative   Negative   Negative   Negative   Negative   Negative    Negative
                                Normal     Normal     Normal     Normal     Normal     Normal     Normal      Normal
  Quantification [19578-4]
  Millennium Health


  Mitragynine (Kratom          Negative   Negative   Negative   Negative   Negative   Negative   Negative    Negative
                                Normal     Normal     Normal     Normal     Normal     Normal     Normal      Normal
  alkaloid) Quantification
  [KRA1_QUAL]
  Millennium Health


  Morphine Quantification      Negative   Negative   Negative   Negative   Negative   Negative   Negative    Negative
  [16196-8]                     Normal     Normal     Normal     Normal     Normal     Normal     Normal      Normal
  Millennium Health            Negative   Negative   Negative   Negative   Negative   Negative   Negative    Negative
                                Normal     Normal     Normal     Normal     Normal     Normal     Normal      Normal



  Naloxone Quantification      Negative   Negative   Negative   Negative   Negative   Negative   Negative    Negative
  [NLX_QUAL]                    Normal     Normal     Normal     Normal     Normal     Normal     Normal      Normal
  Millennium Health


  Naltrexol Quantification     Negative   Negative   Negative   Negative   Negative   Negative   Negative    Negative
  [NALTEX2_QUAL]                Normal     Normal     Normal     Normal     Normal     Normal     Normal      Normal
  Millennium Health


  Naltrexone                   Negative   Negative   Negative   Negative   Negative   Negative   Negative    Negative
                                Normal     Normal     Normal     Normal     Normal     Normal     Normal      Normal
  Quantification [18334-3]
  Millennium Health


  N-Desmethylcitalopram        Negative   Negative   Negative   Negative   Negative   Negative   Negative    Negative
                                Normal     Normal     Normal     Normal     Normal     Normal     Normal      Normal
  Quantification
  [NDCIT_QUAL]
  Millennium Health


  N-Desmethylclozapine         Negative   Negative   Negative   Negative   Negative   Negative   Negative    Negative
                                Normal     Normal     Normal     Normal     Normal     Normal     Normal      Normal
  Quantification
  [NDCLOZ_QUAL]
  Millennium Health


  N-Desmethyl-Tramadol         Negative   Negative   Negative   Negative   Negative   Negative   Negative    Negative
                                Normal     Normal     Normal     Normal     Normal     Normal     Normal      Normal
  Quantification
  [TRA3_QUAL]
  Millennium Health


  N-desmethyl U-47700          Fen Neg    Fen Neg    Fen Neg    Fen Neg    Fen Neg    Fen Neg    Fen Neg     Fen Neg
                                Normal     Normal     Normal     Normal     Normal     Normal     Normal      Normal
  Quantification
  [NDMU47700_QUAL]
  Millennium Health


  Norbuprenorphine             Negative   Negative   Negative   Negative   Negative   Negative   Negative    Negative
                                Normal     Normal     Normal     Normal     Normal     Normal     Normal      Normal
  Quantification [58362-5]
  Millennium Health


  Nordiazepam                  Negative   Negative   Negative   Negative   Negative   Negative   Negative    Negative
                                Normal     Normal     Normal     Normal     Normal     Normal     Normal      Normal
  Quantification [16202-4]
  Millennium Health


  Norfentanyl                  Negative   Negative   Negative   Negative   Negative   Negative   Negative    Negative
                                Normal     Normal     Normal     Normal     Normal     Normal     Normal      Normal
  Quantification [43200-5]
  Millennium Health




Powered by Kipu Systems                                                                                     Page 6 of 9
                      Case 1:20-cr-00188-JSR Document 94-2 Filed 09/02/20 Page 11 of 23

                             08/22/2020 08/23/2020 08/24/2020 08/25/2020 08/26/2020 08/27/2020 08/28/2020 08/29/2020
  Result Description ▲        12:16 PM 12:20 PM 10:11 AM 10:21 AM 01:24 PM 01:55 PM 07:24 PM 03:28 PM

  NorFluoxetine                Negative   Negative   Negative   Negative   Negative   Negative   Negative    Negative
                                Normal     Normal     Normal     Normal     Normal     Normal     Normal      Normal
  Quantification [19629-5]
  Millennium Health


  Norhydrocodone               Negative   Negative   Negative   Negative   Negative   Negative   Negative    Negative
                                Normal     Normal     Normal     Normal     Normal     Normal     Normal      Normal
  Quantification [61421-4]
  Millennium Health            Negative   Negative   Negative   Negative   Negative   Negative   Negative    Negative
                                Normal     Normal     Normal     Normal     Normal     Normal     Normal      Normal



  Norketamine                  Negative   Negative   Negative   Negative   Negative   Negative   Negative    Negative
                                Normal     Normal     Normal     Normal     Normal     Normal     Normal      Normal
  Quantification
  [KETA2_QUAL]
  Millennium Health


  Normeperidine                Negative   Negative   Negative   Negative   Negative   Negative   Negative    Negative
                                Normal     Normal     Normal     Normal     Normal     Normal     Normal      Normal
  Quantification [58388-0]
  Millennium Health


  Noroxycodone                 Negative   Negative   Negative   Negative   Negative   Negative   Negative    Negative
                                Normal     Normal     Normal     Normal     Normal     Normal     Normal      Normal
  Quantification [61424-8]
  Millennium Health


  Norquetiapine                Negative   Negative   Negative   Negative   Negative   Negative   Negative    Negative
                                Normal     Normal     Normal     Normal     Normal     Normal     Normal      Normal
  Quantification
  [NQP_QUAL]
  Millennium Health


  Nortriptyline                Negative   Negative   Negative   Negative   Negative   Negative   Negative    Negative
                                Normal     Normal     Normal     Normal     Normal     Normal     Normal      Normal
  Quantification [61427-1]
  Millennium Health            Negative   Negative   Negative   Negative   Negative   Negative   Negative    Negative
                                Normal     Normal     Normal     Normal     Normal     Normal     Normal      Normal



  O-desmethyl-tramadol         Negative   Negative   Negative   Negative   Negative   Negative   Negative    Negative
                                Normal     Normal     Normal     Normal     Normal     Normal     Normal      Normal
  Quantification
  [TRA2_QUAL]
  Millennium Health


  Olanzapine                   Negative   Negative   Negative   Negative   Negative   Negative   Negative    Negative
                                Normal     Normal     Normal     Normal     Normal     Normal     Normal      Normal
  Quantification
  [OLAN_QUAL]
  Millennium Health


  OPC-3373 Quantification      Negative   Negative   Negative   Negative   Negative   Negative   Negative    Negative
  [ARI2_QUAL]                   Normal     Normal     Normal     Normal     Normal     Normal     Normal      Normal
  Millennium Health


  Oxazepam                     Negative   Negative   Negative   Negative   Negative   Negative   Negative    Negative
                                Normal     Normal     Normal     Normal     Normal     Normal     Normal      Normal
  Quantification [19639-4]
  Millennium Health            Negative   Negative   Negative   Negative   Negative   Negative   Negative    Negative
                                Normal     Normal     Normal     Normal     Normal     Normal     Normal      Normal
                               Negative   Negative   Negative   Negative   Negative   Negative   Negative    Negative
                                Normal     Normal     Normal     Normal     Normal     Normal     Normal      Normal



  OXIDANT [32710-6]            normal-0   normal-0   normal-0   normal-0   normal-0   normal-0   normal-0    normal-0
  Millennium Health             Normal     Normal     Normal     Normal     Normal     Normal     Normal      Normal



  Oxycodone                    Negative   Negative   Negative   Negative   Negative   Negative   Negative    Negative
                                Normal     Normal     Normal     Normal     Normal     Normal     Normal      Normal
  Quantification [19643-6]
  Millennium Health


Powered by Kipu Systems                                                                                     Page 7 of 9
                      Case 1:20-cr-00188-JSR Document 94-2 Filed 09/02/20 Page 12 of 23

                             08/22/2020 08/23/2020 08/24/2020 08/25/2020 08/26/2020 08/27/2020 08/28/2020 08/29/2020
  Result Description ▲        12:16 PM 12:20 PM 10:11 AM 10:21 AM 01:24 PM 01:55 PM 07:24 PM 03:28 PM

  Oxymorphone                  Negative    Negative     Negative     Negative     Negative     Negative     Negative      Negative
                                Normal       Normal       Normal       Normal       Normal       Normal       Normal       Normal
  Quantification [18325-1]
  Millennium Health            Negative    Negative     Negative     Negative     Negative     Negative     Negative      Negative
                                Normal       Normal       Normal       Normal       Normal       Normal       Normal       Normal



  Paroxetine                   Negative    Negative     Negative     Negative     Negative     Negative     Negative      Negative
                                Normal       Normal       Normal       Normal       Normal       Normal       Normal       Normal
  Quantification
  [PAROX1_QUAL]
  Millennium Health


  PH [58400-3]                normal-6.4   normal-6.4   normal-7.0   normal-7.3   normal-7.1   normal-6.6   normal-6.5   normal-6.6
  Millennium Health             Normal       Normal       Normal       Normal       Normal       Normal       Normal       Normal



  Phencyclidine                Negative    Negative     Negative     Negative     Negative     Negative     Negative      Negative
                                Normal       Normal       Normal       Normal       Normal       Normal       Normal       Normal
  Quantification [18392-1]
  Millennium Health


  Phenobarbital                Negative    Negative     Negative     Negative     Negative     Negative     Negative      Negative
                                Normal       Normal       Normal       Normal       Normal       Normal       Normal       Normal
  Quantification [16192-7]
  Millennium Health


  Phentermine                  Negative    Negative     Negative     Negative     Negative     Negative     Negative      Negative
                                Normal       Normal       Normal       Normal       Normal       Normal       Normal       Normal
  Quantification
  [PHEN_QUAL]
  Millennium Health


  Pregabalin                   Negative    Negative     Negative     Negative     Negative     Negative     Negative      Negative
                                Normal       Normal       Normal       Normal       Normal       Normal       Normal       Normal
  Quantification
  [PGAB2_QUAL]
  Millennium Health


  Quetiapine                   Negative    Negative     Negative     Negative     Negative     Negative     Negative      Negative
                                Normal       Normal       Normal       Normal       Normal       Normal       Normal       Normal
  Quantification [QP_QUAL]
  Millennium Health


  RCS4 metabolite              Negative    Negative     Negative     Negative     Negative     Negative     Negative      Negative
                                Normal       Normal       Normal       Normal       Normal       Normal       Normal       Normal
  Quantification
  [SCAN13_QUAL]
  Millennium Health


  Reduced Haloperidol          Negative    Negative     Negative     Negative     Negative     Negative     Negative      Negative
                                Normal       Normal       Normal       Normal       Normal       Normal       Normal       Normal
  Quantification
  [HALOM_QUAL]
  Millennium Health


  Risperidone                  Negative    Negative     Negative     Negative     Negative     Negative     Negative      Negative
                                Normal       Normal       Normal       Normal       Normal       Normal       Normal       Normal
  Quantification
  [RISP_QUAL]
  Millennium Health


  Ritalinic Acid               Negative    Negative     Negative     Negative     Negative     Negative     Negative      Negative
                                Normal       Normal       Normal       Normal       Normal       Normal       Normal       Normal
  Quantification
  [MPH2_QUAL]
  Millennium Health


  Secobarbital                 Negative    Negative     Negative     Negative     Negative     Negative     Negative      Negative
                                Normal       Normal       Normal       Normal       Normal       Normal       Normal       Normal
  Quantification [16194-3]
  Millennium Health




Powered by Kipu Systems                                                                                                  Page 8 of 9
                      Case 1:20-cr-00188-JSR Document 94-2 Filed 09/02/20 Page 13 of 23

                             08/22/2020 08/23/2020 08/24/2020 08/25/2020 08/26/2020 08/27/2020 08/28/2020 08/29/2020
  Result Description ▲        12:16 PM 12:20 PM 10:11 AM 10:21 AM 01:24 PM 01:55 PM 07:24 PM 03:28 PM

  SPECIFIC GRAVITY           normal-1.033   normal-1.035   normal-1.016   normal-1.004   normal-1.015   normal-1.016   abnormal->   normal-1.021
  [19152-8]                     Normal         Normal         Normal         Normal         Normal         Normal        1.045         Normal
  Millennium Health                                                                                                     Abnormal



  Tapentadol                   Negative       Negative       Negative       Negative       Negative       Negative      Negative      Negative
                                Normal         Normal         Normal         Normal         Normal         Normal        Normal        Normal
  Quantification [58401-1]
  Millennium Health


  Temazepam                    Negative       Negative       Negative       Negative       Negative       Negative      Negative      Negative
                                Normal         Normal         Normal         Normal         Normal         Normal        Normal        Normal
  Quantification [16206-5]
  Millennium Health            Negative       Negative       Negative       Negative       Negative       Negative      Negative      Negative
                                Normal         Normal         Normal         Normal         Normal         Normal        Normal        Normal



  Tramadol Quantification      Negative       Negative       Negative       Negative       Negative       Negative      Negative      Negative
  [17718-8]                     Normal         Normal         Normal         Normal         Normal         Normal        Normal        Normal
  Millennium Health


  U-47700 Quantification       Fen Neg        Fen Neg        Fen Neg        Fen Neg        Fen Neg        Fen Neg       Fen Neg       Fen Neg
  [U47700_QUAL]                 Normal         Normal         Normal         Normal         Normal         Normal        Normal        Normal
  Millennium Health


  Venlafaxine                  Negative       Negative       Negative       Negative       Negative       Negative      Negative      Negative
                                Normal         Normal         Normal         Normal         Normal         Normal        Normal        Normal
  Quantification
  [VENLAF1_QUAL]
  Millennium Health


  XLR11/UR144 metabolite       Negative       Negative       Negative       Negative       Negative       Negative      Negative      Negative
  [SCAN17_QUAL]                 Normal         Normal         Normal         Normal         Normal         Normal        Normal        Normal
  Millennium Health


  Zolpidem Quantification      Negative       Negative       Negative       Negative       Negative       Negative      Negative      Negative
  [53787-8]                     Normal         Normal         Normal         Normal         Normal         Normal        Normal        Normal
  Millennium Health




Powered by Kipu Systems                                                                                                             Page 9 of 9
Case 1:20-cr-00188-JSR Document 94-2 Filed 09/02/20 Page 14 of 23




     Supplemental
  Okorocha Declaration
       Exhibit B
               Case Case 1:20-cr-00188-JSR
                    2:20-mj-01383-DUTY     Document
                                         Document   94-2 03/27/20
                                                  5 Filed Filed 09/02/20
                                                                    Page 1Page
                                                                           of 5 15 of 23
                                                                                 Page  ID #:20
                                                                                       http://156.131.20.221/cacd/CrimIntakeCal.N SF/1222c8c990b 1 f46...




                                                              UNITED STATES DISTRICT COURT
                                                             CENTRAL DISTRICT OF CALIFORNIA

         iJNITED STATES OF AMERICA,                                               ~ Western Division                         UNDER SEAL
                                                                       Plaintiff, ~
                                          vs.                                    ~ Case Number: 220-MJ-01383-1               Out of District Affidavit
                                                                                 ~ Initial App. Date: 03/27/2020             Custody_
         Hamid Akhavan                                                           i Initial App. Time: 2:00 PM




                                                                    Defendant. ~ Date Filed: 03/27/2020
                                                                               ~ Violation: l8USC1349
                                                                               ~ CourtSmart/ Reporter:       C~o3/a~~~0~

                PROCEEDINGS HELD BEFORE UNITED STATES                            ~                     CALENDAR/PROCEEDINGS SHEET
                   MAGISTRATE JUDGE: John E. McDermott                           I                      LOCAL/OUT-OF-DISTRICT CASE




         PRESENT:                 Lorenzo, ShaRon                                                                               None

                                  Deputy Clerk
                                                                      ~I. Soh i~-6~~                                    Interpreter/Language
                                                                          Assistant U.S. Attorney
            ❑ INITIAL APPEARANCE NOT HELD -CONTINUED
           ,~efendant informed of charge and right to: remain silent; appointment of counsel, if indigent; right to bail; bail review and
               ❑ preliminary hearing OR~removal hearing /Rule 20.
           ~efendant states true name ~s as chazged ❑ is
            ❑ Court ORDERS the caption ofthe Indictment/Information be changed to reflect defendant's different true name. Counsel are
              directed to file all future documents reflecting the true name as stated on the record.
            ❑ Defendant advised of consequences of false statement in financial affidavit. ❑Financial Affidavit ordered SEALED.
           8Attorney: Stephanie Ames,              ❑Appointed ❑ Prev. Appointed ❑ Poss. Contribution (see separate order)
               ❑ Special appearance by:
            ❑ Governments request for detention is: ❑GRANTED ❑DENIED ❑WITHDRAWN ❑ CONTINi.JED
            ❑ Defendant is ordered: ❑Permanently Detained ❑Temporarily Detained (see separate order).
              BAIL FIXED AT $ ~,p(~, nC)b —                           (SEE ATTACHED COPY OF CR-1 BOND FORM FOR CONDITIONS)
            ❑ Government movesot iJNS AL Complaint/Indichnent/Information/Entire Case: ❑GRANTED ❑DENIED
            ❑ Preliminary Heazing waived.
            ❑ Class B Misdemeanor ❑Defendant is advised of maximum penalties
           ❑ This case is assigned to Magistrate Judge                                                   .Counsel are directed to contact the clerk for
              the setting of all further proceedings.
           ❑ PO/PSA WARRANT ❑Counsel aze directed to contact the clerk for
              District Judge                                                              for the setting offurther proceedings.
           ❑ Preliminary Hearing set for                                     at 4:30 PM
           O PIA set for:                                    at 11:00 AM in LA; at 10:00 AM in Riverside; at 10:00 AM in Santa Ana
           ❑ Government's motion to dismiss case/defendant                                                  only: ❑GRANTED ❑DENIED
           ❑ Defendant's motion to dismiss for lack of probable cause: ❑GRANTED ❑DENIED
             befendant executed Waiver of Rights.~8"Process received.
           ❑ Court ORDERS defendant Held to Answer to                                     District of
               ❑ Bond to transfer, if bail is posted. Defendant to report on or before
               ❑ Warrant of removal and final commitment to issue. Date issued:                                  By CRD:
               ❑ Warrant of removal and final commitment are ordered stayed until
           ❑ Case continued to (Date)                                          (Time)                                    AM / PM
             Type of Heazing:                                    Before Judge                                          /Duty Magistrate Judge.
             Proceedings will be held in the ❑Duty Courtroom                                   ❑Judge's Courtroom
           ,  Defendant committed to the custody ofthe U.S. Marshal ❑Summons: Defendant ordered to report to USM for processing.
           ❑ Abstract of Court Proceeding(CR-53)issued. Copy forwarded to USM.
           ❑ Abstract of Order to Return Defendant to Court on Next Court Day(M-20) issued. Original forwarded to USM.
             RELEASE ORDER NO:                           r~~ItW'r~~         tSiolew(~,a./ -I'1'ts+t~rnu~s~ p        ya.!ri   L_u          1~ L
                  'Other:                  s                                 0"Yl ~f                                       GnG~r    ~      Cft 3T•'IG~
                                    PSA ❑ USPO                                         CIAL                       READY                       /
                                                                                           I,                      Deputy Clerk Initials     s!D
                                                                                ~~~        ~q                                                ~q

          M-5 (10/13)                           CALENDAR/PROCEEDING SHEET -LOCAL/OUT-OF-DISTRICT CASE                                      Page 1 of 1




1 of 1                                                                                                                                   3/27/2020, 10:04 AM
             Case Case 1:20-cr-00188-JSR
                  2:20-mj-01383-DUTY     Document
                                       Document   94-2 03/27/20
                                                5 Filed Filed 09/02/20
                                                                  Page 2Page
                                                                         of 5 16 of 23
                                                                               Page  ID #:21



                  UNITED STATES DISTRICT COURT FOR THE CENTRAL DISTRICT OF CALIFORNIA

   Case Name: United States of America v.           ('~~,y
                                                       ~   y~ Q~~ k ~~V Gr                                Case No. ~~ ~~a ~.3 ~'
                                                    Defendant           ~ Material Witness

   Violation of Tide and Section:             ~ ~ G{~~ ~3
                                        Summons       ~ Out of District ~ iJNDER SEAL ~ Modified Date:

  Check ~o       one ofthefive numbered boxes below (unless one bond is to be replaced by another):
   1.      Person Recognizance Signature On y                (c).       Affidavit of Surety With Justification   Release No.'f
   2. ~ Unsecured Appearance Bond
                                                                        (Form CR-3) Signed by:
                                                                                                                        3 /~, ~f

         ~                                                       ~                                                ~ Release to Pretrial ONLY
  3.~
    ~ '
         Appe ante and
         $ ~r~~~
                                                                                                                    Release to Probation ONLY
                                                                                                                     orthwithRelease
    (a).    Cash Deposit (Amount or %)(Form CR-7)
               ~~~ ~O~                                                       With Full Deeding ofProperty:

    (b).~Affidavit of Surety Without
           JustiFcation (Form CR-4 Signed by:                            aQ~a Sc'w-~i~~ ~C✓~/~EG~11~ L
                                                                                                     °
                                                                                                     .
                                                                                                                  ~~1 Conditions of Bond
                 ~l rn~~                        YQ ~                     C~,r I S~6 ~,~ ~Q                Q(~~     (Except Clearing-Warrants
                                                                                                                    Condition) Must be Met
                 h On'                   ~i Y~                           '76~~         ~/Y~Q/~~~        ~/~y~       and Posted by



             ~    j N~
                         ~- ~e~~, I~                         ❑
                                                                          ~~ r gy~            ~ ~qSt
                                                                                                   9
                                                                                                     ~-1          ~ Third-Party Custody
                                                        4.       Collatera~l~Bond in the Amount of       as            davit(Form CR-31)
                                                                 or Negotiable Securities):
                                                                    ~                                                 Bail Fixed by Court:
                                                        5.~ Corporate Surety Bond in the Amount of:              ~l s~0
                                                                    $                                            (Judge /Clerk's Initials)


                                                      PRECONDITIONS TO RELEASE
        The government has requested a Nebbia hearing under 18 U.S.C. g 3142(g)(4).
  ~ The Court has ordered a Nebbia hearing under § 3142 (g)(4).
  ~ The Nebbia hearing is set for                                            at            ❑ a.m. ❑ p.m.

                                                 ADDITIONAL CONDITIONS OF RELEASE
In addition to the GENERAL CONDITIONS of RELEASE,the following conditions of release are imposed upon you:
   Submit to:         Pretrial Services Agenry(PSA)supervision as directed by PSA; ~ Probation(USPO)supervision as directed by USPO.
                 (The agenry indicated above,PSA or USPO, will be referred to below as "SupervisingAgency.'~

   Surrender all passports and travel documents to Supervising Agency no later than                                             sign a Declaration
   re Passport and Other Travel Documents(Form CR-37),and do not apply for a passport or other travel document during the pendency
   ofthis case.                                                            G~p'~ !JOi n~          1 /1 ~~ kJGe'- h "~'G f'~'G V~ ~ ~0
   Travel is restricted to~~~~~~~~~N l~                                     ~h G~ frOm u~~sspri~~i~mis~ogranted by Supervising
   Agency to travel to a specific other location. Court permission is required for international travel.
   Reside as approved by Supervising Agency and do not relocate without prior permission from Supervising Agency.
   Maintain or actively seek employment and provide proof to Supervising Agency.                 Employment to be approved by Supervising Agency.
   Maintain or begin an educational program and provide proof to Supervising Agency.
                                                                                      Defendant's Initials:~Date:
                                                                                        ORDF,R AND
               Case Case 1:20-cr-00188-JSR
                    2:20-mj-01383-DUTY     Document
                                         Document   94-2 03/27/20
                                                  5 Filed Filed 09/02/20
                                                                    Page 3Page
                                                                           of 5 17 of 23
                                                                                 Page  ID #:22
     Case Name: United States of America v.                                                          Case No.
                                             [] Defendant         ~ Material Witness
         Avoid all contact, directly or indirectly (including by any electronic means), with any person who is a known victim or
         witness in the subject investigation or prosecution,~ including but not limited to
                                                             ;~ except
         Avoid all contact, directly or indirectly (including by any electronic means), with any known codefendants except in the presence
         ofcounsel. Notwithstanding this provision, you may contact the following codefendants without your counsel present:

   ~Do not possess any firearms, ammunition,destructive devices, or other dangerous weapons. ~In order to determine compliance,
         you agree to submit to a search of your person and/or property by Supervising Agency in conjunction with the U.S. Marshal.
        Do not use or possess any identification, mail matter, access device, or any identification-related material other than in your
         own legal or true name without prior permission from Supervising Agency. ~ In order to determine compliance, you agree
         to submit to a search of your person and/or property by Supervising Agency in conjunction with the U.S. Marshal.
        Do not engage in telemarketing.
   ~Do not sell, transfer, or give away any asset valued at $ ~~ ~Q~,                             or more without notifying and obtaining
         permission from the Court,except
        Do not engage in tax preparation for others.
        Do not use alcohol.
        Participate in the electronic remote alcohol monitoring program as directed by Supervising Agency and abide by all the rules and
        requirements ofthe program. You must pay all or part of the costs for treatment based upon your ability to pay as determined
                                                                                                                                     by
        Supervising Agenry.
       Do not use or possess illegal drugs orstate-authorized marijuana. ~In order to determine compliance, you agree to
        submit to a search of your person and/or property by Supervising Agency in conjunction with the U.S. Marshal.
  ~Do not use for purposes of intoxication any controlled substance analogue as defined by federal law or street, synthetic, or
        designer psychoactive substance capable ofimpairing mental or physical functioning more than minimally, except as
        prescribed by a medical doctor.
       Submit to:      drug and/or ~alcohol testing. If directed to do so, participate in outpatient treatment approved by Supervising Agency.
        You must pay all or part of the costs for testing and treatment based upon your ability to pay as determined by Supervising
                                                                                                                              Agenry.
       Participate in residential ~drug and/or[~ alcohol treatment as directed by Supervising Agency. You must pay all or part ofthe
                                                                                                                                     costs
        oftreatment based upon your ability to pay as determined by Supervising Agenry. ~Release to PSA only0Release to
                                                                                                                                  USPO only
       Submit to a mental health evaluation. If directed to do so, participate in mental health counseling and/or treatment approved
                                                                                                                                     by
        Supervising Agenry. You must pay all or part of the costs based upon your ability to pay as determined by Supervising Agency.
  `
  ~Participate in the Location Monitoring Program and abide by all of the requirements of the program, under the direction of
                                                                                                                                      Supervising
  7~
       Agenry, which       will or    will not include a location monitoring bracelet. You must pay all or part of the costs of the program based
       upon your ability to pay as determined by Supervising Agency. You must be financially responsible for any lost or damaged
                                                                                                                                      equipment.
           Location monitoring only - no residential restrictions;
                              -or-
           You are restricted to your residence every day:
                    from                 ❑ a.m. ❑ p.m. to                     ❑ a.m. ❑ p.m.
                    as directed by Supervising Agenry;
                              -or-
                                                                                Defendant's Initials: ~7
                                                                                                       '/~            Date:
CR-1 (05/19)                              CENTRAL DISTRICT OF CALIFORNIA RELEASE ORDER AND BOND FORM                          /    B~AGE 2 OF 4
               Case Case 1:20-cr-00188-JSR
                    2:20-mj-01383-DUTY     Document
                                         Document   94-2 03/27/20
                                                  5 Filed Filed 09/02/20
                                                                    Page 4Page
                                                                           of 5 18 of 23
                                                                                 Page  ID #:23

       Case Name: United States of America v.                                                            Case No.

                                                        Defendant     ~ Material Witness

               You are restricted to your residence at all times except for medical needs or treatment, attorney visits, court appearances, and
                                                                                        all of which must be preapproved by Supervising Agency;
               Release to PSA only ~ Release to USPO only

          You are placed in the third-party custody(Form CR-31)of

          Clear outstanding ~ warrants or Q DMV and traffic violations and provide proofto Supervising Agency within                     days
           ofrelease from custody.
          Do not possess or have access to, in the home,the workplace, or any other location, any device that offers Internet access except

           as approved by Supervising Agency. ~ In order to determine compliance, you agree to submit to a search of your person
           and/or property by Supervising Agency in conjunction with the U.S. Marshal.
          Do not associate or have verbal, written, telephonic, electronic, or any other communication with any person who is less than
           the age of 18 except in the presence of a parent or legal guardian ofthe minor.
          Do not loiter or be found within 100 feet of any schoolyard,park, playground, arcade, or other place primarily used by children
           under the age of 18.

          Do not be employed by, affiliated with, own,control, or otherwise participate direcfly or indirectly in the operation ofany daycare
          facility, school, or other organization dealing with the care, custody, or control of chIldren under the age of 18.
          Do not view or possess child pornography or child erotica. Q In order to determine compliance, you agree to submit to a search
          of your person and/or property, including computer hardware and software, by Supervising Agency in conjunction with the U.S.
          Marshal.
          Other conditions:




                                                 GENERAL CONDITIONS OF RELEASE
  I will appear in person in accordance with any and all directions and orders relating to my appearance in the above entitled matter as
  may be given or issued by the Court or any judicial officer thereof, in that Court or before any Magistrate Judge thereof, or in any other
  United States District Court to which I may be removed or to which the case maybe transferred.

  I will abide by any judgment entered in this matter by surrendering myself to serve any sentence imposed and will obey any order or
  direction in cpnnection with such judgment as the Court may prescribe.

  I will immediately inform my counsel of any change in my contact information, including my residence address and telephone number,
  so that I may be reached at all times.

  I will not commit a federal, state, or local crime during the period of release.

  I will not intimidate any witness, juror, or officer of the court or obstruct the criminal investigation in this case. Additionally, I will not
  tamper with, harass, or retaliate against any alleged witness, victim, or informant in this case. I understand that if I do so, I may be
  subject to further prosecution under the applicable statutes.

  I will cooperate in the collection of a DNA sample under 42 U.S.C. § 14135a.

                                                                                     Defendant's Initials:~~~           Date:          ~ mil}.
CR-1 (05/19)                                        DISTRICT OF CALIFORNIA RELEASE ORDER AND BOND FORM                                 !1 E30F4
         Case Case 1:20-cr-00188-JSR
              2:20-mj-01383-DUTY     Document
                                   Document   94-2 03/27/20
                                            5 Filed Filed 09/02/20
                                                              Page 5Page
                                                                     of 5 19 of 23
                                                                           Page  ID #:24

   Case Name: United States of America v.                                                        Case No.
                                                    Defendant       ~ Material Witness


                                   ACKNOWLEDGMENT OFDEFENDANT/MATERIAL WITNESS

  As a condition of my release on this bond,pursuant to Title 18 of the United States Code,I have read or have had interpreted tome
  and understand the general conditions of release, the preconditions, and the additional conditions of release and agree to comply with
  all conditions of release imposed on me and to be bound by the provisions ofLocal Criminal Rule 46-6.

  Furthermore,it is agreed and understood that this is a continuing bond (including any proceeding on appeal or review) which will
  continue in full force and effect until such time as duly exonerated.

  1 understand that violation of any of the general and/or additional conditions of release of this bond may result in a revocation of
  release, an order of detention, and a new prosecution for an additional offense which could result in a term ofimprisonment and/or
  fine.

 I further understand that ifI fail to obey and perform any ofthe general and/or additional conditions of release of this bond,this bond
 maybe forfeited to the United States of America. If said forfeiture is not set aside,judgment maybe summarily entered in this
 Court against me and each surety,jointly and severally,for the bond amount,together with interest and costs. Execution ofthe
 judgment maybe issued or payment secured as provided by the Federal Rules of Criminal Procedure and other laws of the
 United States, and any cash or real or personal property or the collateral previously posted in connection with this bond maybe
 forfeited.



   ~~2 7-?v2~                                                                                     ~ ~a~ 77~'— ~,2 ~f`~
 Date                                   Signature ofDefendant/Material Witness                    Telephone Number


    L- v                        QS'
 City and State(DON          INCLUDE ZIP CODE)



     Check ifinterpreter is used: I have interpreted into the                                                language this entire form
      and have been told by the defendant that he or she understands all of it.



 Interpreter's Signature                                                                       Date



 Approved:
                           United States District Judge /Magistrate Judge                      Date

 Ifcash deposited: Receipt #                                for $


(This bond may require surety agreements and affidavits pursuant to Local Criminal Rule 46.)




                                                                              Defendant's Initials:~~          Date:
                                      CENTRAL DISTRICT OF CALIFORNIA RELEASE ORDER AND BOND FORM                                 40F4
Case 1:20-cr-00188-JSR Document 94-2 Filed 09/02/20 Page 20 of 23




                 EXHIBIT B
      Case 1:20-cr-00188-JSR Document 94-2 Filed 09/02/20 Page 21 of 23



                        BERNADINE FRIED, M.F.T
                              MARRIAGE FAMILY THERAPIST
                                                          329 NORTH WETHERLY DRIVE #207
                                                          BEVERLY HILLS, CALIFORNIA 90211
                                                                  OFFICE: (323) 656-7769
                                                                     LICENSE: LMFT 31210



September 2, 2020


The Honorable Jed R. Rakoff
United States District Judge
Southern District of New York
500 Pearl Street
New York, New York 10007



Re: Patient Hamid “Ray” Akhavan


Dear Judge Rakoff:

I write this letter to you on behalf of my patient, Ray Akhavan. I began daily hour-
long phone sessions with Mr. Akhavan on Saturday, August 29, 2020. The purpose
of our sessions is to develop a continuing recovery plan for his self-reported poly-
substance dependence.

I am a licensed Marriage and Family Therapist (LMFT) with a private practice
dedicated to treating addiction, trauma, and other related issues. I am also the
Clinical Director of the Red Door Treatment Center, which uses evidence-based
methods for recovery from drug and alcohol addiction.

I am assembling a multidisciplinary team of professionals to work with Mr. Akhavan
and putting together an extensive continued recovery plan for Mr. Akhavan, that
would include the following:

   1. I will provide daily individual sessions to work on impulse control and distress
      tolerance skills.
      Case 1:20-cr-00188-JSR Document 94-2 Filed 09/02/20 Page 22 of 23



                        BERNADINE FRIED, M.F.T
                              MARRIAGE FAMILY THERAPIST
                                                          329 NORTH WETHERLY DRIVE #207
                                                          BEVERLY HILLS, CALIFORNIA 90211
                                                                  OFFICE: (323) 656-7769
                                                                     LICENSE: LMFT 31210

   2. I will teach Mr. Akhavan recovery skills using mindful meditation, Cognitive
      Behavioral Therapy (“CBT”), and Dialectic Behavioral Therapy for
      Substance Use Disorders (“DBTs”).
   3. I will be using an effective therapeutic technique named “Eye Movement
      Desensitization Reprocessing (“EMDR”) to address his complex post-
      traumatic stress disorder and emotional and physical abuse in his
      childhood.
   4. Our family therapist will provide weekly family therapy sessions with Mr.
      AKhavan’s children and ex-wife.
   5. Mr. Akhavan will attend one and a half hour Intensive Outpatient Therapy
      sessions three times a week on healthy relationships, addiction, and life skills.
   6. Our team members currently conduct supervised urine tests, send the
      samples to Millennium Health in San Diego, California, analyze the tests, and
      provide the results to the Court when requested.
   7. Mr. Akhavan will continue to attend virtual Narcotics Anonymous and
      Alcoholics Anonymous classes, which will help him have a sober support
      system.
   8. Mr. Akhavan will continue to have the support of a sober living coach who
      resides with Mr. Akhavan. The Red Door Life’s sober coach provides
      containment and monitoring to help him maintain his recovery.

Mr. Akhavan is self-motivated and compliant in all of the recovery plans thus far.
I believe he is dedicated and committed to his recovery. Remanding Mr.
Akhavan to custody at this time would be a massive interruption to the recovery
plan I’ve developed. He would be unable to participate in family therapy sessions
and receive treatment for his Complex Posttraumatic Stress Disorder.

I have 25 years of experience working in addiction treatment; the treatment
services provided while in custody pale compared to the extensive individual,
group, and family sessions, and other support that Mr. Akhavan requires for his
treatment.
      Case 1:20-cr-00188-JSR Document 94-2 Filed 09/02/20 Page 23 of 23



                        BERNADINE FRIED, M.F.T
                           MARRIAGE FAMILY THERAPIST
                                                       329 NORTH WETHERLY DRIVE #207
                                                       BEVERLY HILLS, CALIFORNIA 90211
                                                               OFFICE: (323) 656-7769
                                                                  LICENSE: LMFT 31210

If you need further information, I can be reached on my mobile phone at
213.880.7773.




Sincerely,




Bernadine Fried, LMFT
